In a proceeding under section 330 of the Election Law, to correct and validate the petition designating the petitioner Bedrick as the candidate, to be voted upon at the forthcoming primary election, for the party position of committeeman of the Democratic party from the City of Glen Cove in the County of Nassau and from the 18th Election District in said city, the said petitioner appeals from an order of the Supreme Court, Nassau County, entered August 23, 1963, without a hearing on the merits, which dismissed the petition in this proceeding for lack of jurisdiction. Order reversed on the law, without costs, and matter remitted to the Special Term for a hearing on the merits and for further proceedings not inconsistent herewith. Under all the circumstances we are of the opinion: (1) That due notice of the application, both personally and by service of a copy of the papers, was given to the individual respondents, Martone and Brown, within the time prescribed; and (2) that, in any event, by reason of their conduct, the said respondents were estopped from contesting the timely service of the papers upon them. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur,